In an action to foreclose a mortgage, the defendant Willie A. Bagley appeals (1) from an order of the Supreme Court, Westchester County (Walker, J.), dated September 29, 2011, which granted the plaintiff’s motion to voluntarily discontinue the action and to cancel a notice of pendency, and (2), as limited by his brief, from so much of an order of the same court dated September 30, 2011, as denied, as academic, that branch of his motion which was, in effect, for summary judgment dismissing the complaint insofar as asserted against him, and denied that branch of his motion which was to impose sanctions upon the plaintiff.
Ordered that the order dated September 29, 2011, is affirmed; and it is further,
Ordered that the order dated September 30, 2011, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
Contrary to the appellant’s contention, the Supreme Court providently exercised its discretion in granting the plaintiff’s motion to voluntarily discontinue the action and to cancel a notice of pendency (see Mathias v Daily News, 301 AD2d 503, 504 [2003]).
The Supreme Court properly denied that branch of the appellant’s motion which was, in effect, for summary judgment dismissing the complaint insofar as asserted against him. That branch of the motion was rendered academic when the action was discontinued.
*939Moreover, the Supreme Court properly denied that branch of the appellant’s motion which was to impose sanctions upon the plaintiff (see 22 NYCRR 130-1.1; Dank v Sears Holding Mgt. Corp., 69 AD3d 557, 558 [2010]).
The appellant’s remaining contentions are without merit. Rivera, J.E, Lott, Roman and Sgroi, JJ., concur.